 

Exhibit 10.3

  

TERM NOTE B

 

$30,000,000 June 4, 2019

 

FOR VALUE RECEIVED, the undersigned, OrthoPediatrics Corp., a Delaware
corporation (“OrthoPediatrics”), OrthoPediatrics US Distribution Corp., a
Delaware corporation, (“OrthoPediatrics US Distribution”), OrthoPediatrics EU
Limited, a company incorporated and registered in England and Wales
(“OrthoPediatrics EU”), OrthoPediatrics Aus Pty Ltd., a company organized under
the laws of Australia (“OrthoPediatrics Aus”), OrthoPediatrics NZ Ltd., a
company organized under the laws of New Zealand (“OrthoPediatrics NZ”) and
Orthex, LLC, a Florida limited liability company (“Orthex” and together with
OrthoPediatics, OrthoPediatrics US Distribution, OrthoPediatrics EU,
OrthoPediatrics Aus and OrthoPediatrics NZ, “Borrowers” and individually a
“Borrower”), jointly and severally promise to pay to the order of Squadron
Capital LLC, a Delaware limited liability company (the “Lender”), at the place
and times provided in the Fourth Amended and Restated Loan and Security
Agreement referred to below, the principal sum of $30,000,000, together with all
accrued and unpaid interest under this Term Note B (“Term Note B”) pursuant to
that certain Fourth Amended and Restated Loan and Security Agreement, dated as
of the date hereof (as amended, supplemented, modified or restated from time to
time, the “Fourth Amended and Restated Loan and Security Agreement”) by and
among Borrowers and Lender. Capitalized terms used herein and not defined herein
shall have the meanings assigned thereto in the Fourth Amended and Restated Loan
Agreement.

 

The unpaid principal amount of this Term Note B from time to time outstanding is
subject to mandatory repayment as provided in the Fourth Amended and Restated
Loan and Security Agreement and shall bear interest as provided in Section
3.1(b) of the Fourth Amended and Restated Loan and Security Agreement. This Term
Note B may be voluntarily prepaid from time to time as provided in the Fourth
Amended and Restated Loan and Security Agreement. All payments of principal and
interest on this Term Note B shall be payable in lawful currency of the United
States of America in immediately available funds to such account as the Lender
shall specify from time to time by notice to the Borrowers. The principal and
all accrued and unpaid interest under this Term Note B shall be due and payable
on the Term Loan B Maturity Date.

 

This Term Note B is entitled to the benefits of, and evidences Obligations
incurred under, the Fourth Amended and Restated Loan Agreement, to which
reference is made for a description of the security for this Term Note B and for
a statement of the terms and conditions on which Borrowers are permitted and
required to make prepayments and repayments of principal of the Obligations
evidenced by this Term Note B and on which such Obligations may be declared to
be immediately due and payable.

 

THIS TERM NOTE B SHALL BE GOVERNED, CONSTRUED AND ENFORCED IN ACCORDANCE WITH
THE INTERNAL LAWS OF THE STATE OF ILLINOIS, WITHOUT REFERENCE TO THE CONFLICTS
OR CHOICE OF LAW PRINCIPLES THEREOF.

 

Each Borrower hereby waives all requirements as to diligence, presentment,
demand of payment, protest and (except as required by the Fourth Amended and
Restated Loan and Security Agreement) notice of any kind with respect to this
Term Note B.

 

* * Signature Page to Follow * *

 

 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Term Note B as of the day
and year first written above.

 

  BORROWERS:         ORTHOPEDIATRICS CORP.         By: /s/ Mark Throdahl  
Name:  Mark Throdahl   Title:  President & Chief Executive Officer      
ORTHOPEDIATRICS US DISTRIBUTION CORP.         By: /s/ Mark Throdahl  
Name:  Mark Throdahl   Title:  President & Chief Executive Officer        
ORTHOPEDIATRICS EU LIMITED         By: /s/ Fred Hite   Name:  Fred Hite  
Title:  Chief Financial Officer         ORTHOPEDIATRICS AUS PTY LTD         By:
/s/ Fred Hite   Name:  Fred Hite   Title:  Chief Financial Officer        
ORTHOPEDIATRICS NZ LTD         By: /s/ Fred Hite   Name:  Fred Hite  
Title:  Chief Financial Officer         ORTHEX, LLC         By: /s/ Fred Hite  
Name:  Fred Hite   Title:  Manager

 

Term Note B

 



 

 